Exhibit 10.1

VOTING AGREEMENT

Each of the undersigned, being all of the directors of FIRST PERSONAL FINANCIAL
CORP. (“First Personal”) and FIRST PERSONAL BANK, an Illinois state chartered
bank and wholly-owned subsidiary of First Personal (“FPB”) having, in the case
of the First Personal directors, voted for the approval and adoption by First
Personal of that certain Agreement and Plan of Merger (“Agreement and Plan of
Merger”) among First Personal and NORTHWEST INDIANA BANCORP (“NWIN”), whereby
NWIN will acquire all of the outstanding capital stock of First Personal in
exchange for cash consideration and shares of NWIN common stock, no par value
per share (the “Holding Company Merger”), in consideration of the benefits to be
derived from the consummation of such merger and in consideration of the mutual
agreements made in the Agreement and Plan of Merger and herein, and in order to
induce NWIN to execute and deliver the Agreement and Plan of Merger to First
Personal and to proceed with the consummation of the Holding Company Merger and
to incur the expenses required in connection therewith, hereby irrevocably
covenants and agrees with one another and with each of the parties to such
Agreement and Plan of Merger that the undersigned:

(a)    will support the consummation of the Holding Company Merger and any
merger of any First Personal subsidiaries, including FPB, and, subject to
Section 5.06 of the Agreement and Plan of Merger, will recommend the Holding
Company Merger for approval and adoption by the shareholders of First Personal;

(b)     will vote all shares of common stock of First Personal (“First Personal
Common Stock”) now or hereafter beneficially owned by him or her, in person or
by proxy, at any meeting of the stockholders of First Personal or adjournments
thereof, in favor of the approval and adoption of the Agreement and Plan of
Merger and the Holding Company Merger; and

(c)     until such time as the Holding Company Merger has been consummated or
the Agreement and Plan of Merger has been duly terminated in accordance with the
provisions thereof, will not transfer any shares of First Personal Common Stock,
or any right or option with respect thereto or any interest therein, without
first obtaining from the transferee thereof and furnishing to NWIN a written
agreement of such transferee substantially to the effect of the agreements
herein made and in form and substance acceptable to NWIN. Notwithstanding the
foregoing, nothing herein shall prevent the following transfers of First
Personal Common Stock: (i) transfers by will or by operation of law (in which
case this Voting Agreement shall bind the transferee); (ii) transfers for estate
and tax planning purposes, subject in each case to the transferee agreeing in
writing to be bound by the terms of this Voting Agreement; or (iii) as NWIN may
otherwise consent to in writing, which such consent shall not be unreasonably
withheld.

The undersigned represents and warrants that he or she (except to the extent
indicated below) is the sole record and/or beneficial owner of (and has sole
rights to vote and to dispose of) the number of shares of First Personal Common
Stock indicated beside his or her signature below.



--------------------------------------------------------------------------------

This Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earlier of (a) the
consummation of the Holding Company Merger; (b) the termination of the Agreement
and Plan of Merger in accordance with its terms; or (c) the taking of such
action whereby a majority of First Personal’s Board of Directors, in accordance
with the terms and conditions of Section 5.06 of the Agreement and Plan of
Merger, withdraws its favorable recommendation of the Agreement and Plan of
Merger to the stockholders of First Personal.

This Voting Agreement may be executed in one or more counterparts and delivered
by facsimile, pdf, or other means of electronic communication, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. This Voting Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana and applicable federal laws,
without regard to principles of conflicts of law. The parties hereto hereby
agree that all claims, actions, suits, and proceedings between the parties
hereto relating to this Voting Agreement shall be filed, tried, and litigated
only in the Circuit or Superior Courts of Lake County, Indiana or the United
States District Court for the Northern District of Indiana. In connection with
the foregoing, the parties hereto consent to the jurisdiction and venue of such
courts and expressly waive any claims or defenses of lack of personal
jurisdiction of or proper venue by such courts. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Voting Agreement was not performed in accordance with its specific terms on a
timely basis or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or other equitable relief to prevent
breaches of this Voting Agreement and to enforce specifically the terms and
provisions of this Voting Agreement in any court identified above, this being in
addition to any other remedy to which they are entitled at law or in equity.
WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY, IN ANY MATTERS (WHETHER SOUNDING IN
TORT, CONTRACT, OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS VOTING AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED as of February 20, 2018.

DIRECTORS:

 

/s/ Daniel J. Horn

Daniel J. Horn

   (27,459 shares)

/s/ Randall R. Schwartz

Randall R. Schwartz

   (105,356 shares)

/s/ George Cvack

George Cvack

   (36,200 shares)

/s/ Deborah S. Ashen

Deborah S. Ashen

   (0 shares)

/s/ Lawrence J. Svabek

Lawrence J. Svabek

   (0 shares)

/s/ Richard E. Michaels

Richard E. Michaels

   (0 shares)

[SIGNATURE PAGE TO VOTING AGREEMENT]